MidAmerican Energy Company P.O. Box 657 Des Moines, Iowa50303-0657 June 20, 2007 VIA EDGAR AND FACSIMILE Mr. William Thompson Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE: MidAmerican Funding, LLC, File No. 333-90553 MidAmerican Energy Company, File No. 333-15387 Form 10-K for Fiscal Year Ended December 31, 2006 Filed March 1, 2007 Form 10-Q for Fiscal Quarter Ended March 31, 2007 Dear Mr. Thompson: This correspondence is being filed in response to the additional comment received from the staff of the U.S. Securities and Exchange Commission (“Commission”) by letter dated June12, 2007 (“Comment”) with respect to MidAmerican Funding, LLC and MidAmerican Energy Company (collectively, the “Company”) and their Form 10-K for the fiscal year ended December31, 2006 (“Form 10-K”) and their Form 10-Q for the fiscal quarter ended March31, 2007 (“Form 10-Q”). The numbering below corresponds to the numbering of the Comment, which has been incorporated into this response letter in italics. Mr. William Thompson June 20, 2007 Page 2 Form 10-K for Fiscal Year Ended December 31, 2006 Note (8) Long-Term Debt, page 104 1. We have considered your response to comment 2 in our letter dated May 21, 2007. However, there are no exceptions to the requirement in Rule 3-16 of Regulation S-X to file financial statements for each affiliate whose securities constitute a substantial portion of the collateral for any class of registered securities. In this regard, please file an amendment that includes the financial statements of MHC, Inc. in accordance with the guidance cited above. Response: The Company respectfully acknowledges the comment and will file an amendment to its Form 10-K for the fiscal year ended December 31, 2006 that includes the financial statements of MHC Inc. in accordance with the requirement of the cited rule. The amendment is being filed contemporaneously with the filing of this response. The Company will also include the financial statements of MHC Inc. in its future annual filings. The Company acknowledges that: (1) the Company is responsible for the adequacy and accuracy of the disclosures in its filings, (2) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing, and (3) the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under federal securities laws of the United States. Please advise us if we can provide any further information to facilitate your review. Please direct any further questions or comments concerning this response letter to me at 515.281.2979. Sincerely, /s/ Thomas B. Specketer Thomas B. Specketer Vice President and Controller MidAmerican Energy Company
